Case 2:20-cv-00180-JLB-MRM Document 26-10 Filed 05/18/20 Page 1 of 3 PageID 265




               EXHIBIT 7
         Case 2:20-cv-00180-JLB-MRM Document 26-10 Filed 05/18/20 Page 2 of 3 PageID 266
Entity Information                                                   https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_IN...




          NYS Department of State

          Division of Corporations


          Entity Information

          The information contained in this database is current through April 7, 2020.

                                      Selected Entity Name: PENGUIN RANDOM HOUSE LLC
                                                  Selected Entity Status Information
                               Current Entity Name: PENGUIN RANDOM HOUSE LLC
                                      DOS ID #:         4422395
                              Initial DOS Filing Date: JUNE 25, 2013
                                       County:          NEW YORK
                                    Jurisdiction:       DELAWARE
                                    Entity Type:        FOREIGN LIMITED LIABILITY COMPANY
                               Current Entity Status: ACTIVE

                                              Selected Entity Address Information
                     DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
                     ANKE STEINECKE
                     1745 BROADWAY
                     NEW YORK, NEW YORK, 10019
                                                       Registered Agent
                     NONE


                                        This office does not require or maintain information
                                         regarding the names and addresses of members or
                                            managers of nonprofessional limited liability
                                        companies. Professional limited liability companies
                                          must include the name(s) and address(es) of the
                                         original members, however this information is not
                                       recorded and only available by viewing the certificate.

                                                       *Stock Information


1 of 2                                                                                                             4/8/2020, 7:02 PM
         Case 2:20-cv-00180-JLB-MRM Document 26-10 Filed 05/18/20 Page 3 of 3 PageID 267
Entity Information                                                 https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_IN...



                                   # of Shares        Type of Stock         $ Value per Share
                                                 No Information Available

                              *Stock information is applicable to domestic business corporations.

                                                         Name History

                                 Filing Date Name Type                 Entity Name
                                JUN 25, 2013 Actual         PENGUIN RANDOM HOUSE LLC

          A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
           State. The entity must use the fictitious name when conducting its activities or business in New York State.

                          NOTE: New York State does not issue organizational identification numbers.

                                                  Search Results New Search

                 Services/Programs | Privacy Policy | Accessibility Policy | Disclaimer | Return to DOS
                                                 Homepage | Contact Us




2 of 2                                                                                                           4/8/2020, 7:02 PM
